Citation Nr: 1428820	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-07 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1962 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In July 2011, the Board reopened the Veteran's claim for service connection for bilateral pes planus, and remanded the claim on the merits, along with other claims no longer on appeal.

In March 2013, the Board recharacterized the issue on appeal as one for service connection for a bilateral foot disorder and remanded the claim for further development because of inadequate medical opinions.

In September 2013, the Board remanded the claim again for further development because of an inadequate medical opinion.

In May 2014, the Board notified the Veteran that the Veterans Law Judge (VLJ) who conducted his March 2009 hearing was no longer employed at the Board.  The Veteran responded that he did not wish to appear at a new hearing before a VLJ who would decide his case.  For clarification, the Board notes that there was no such March 2009 hearing.  

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   


FINDING OF FACT

A bilateral foot disorder was noted at enlistment and did not undergo a worsening or aggravation therein, and the Veteran's current bilateral foot disorder is not otherwise shown to be related to service.



CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Cases, like this one, in which the condition is noted on entrance are governed by the presumption of aggravation contained in 38 U.S.C.A. § 1153 (as opposed to that applicable under 38 U.S.C.A. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran has asserted that he has a bilateral foot disorder that was made worse by his active duty service, or is otherwise related to his active duty service.  

A review of the service treatment records shows that the Veteran had a notation of mild pes cavus on his November 1961 enlistment examination.  

During service he was also treated for athlete's foot.  Upon evaluation for pain in the foot and ankle an examiner diagnosed hammertoe and treated the Veteran with foot inserts.

A review of post-service medical records shows treatment for a burning and aching pain in his bilateral feet since 1999, many years after service.  

Since then, the Veteran has had a variety of diagnoses including hyperkeratosis, hypertrophy of nail, hammertoe and peripheral neuropathy.  In 2003 the Veteran developed significant wounds on both feet.  He was diagnosed with osteomyerlitis of the right foot and underwent amputation of the right second toe in 2007.  In November 2010 he was found to have ulceration and suspected osteomyerlitis of the third toe on his right foot.  A December 2010 EMG showed evidence of symmetric sensory and polyneuropathy of predominantly axonal type.  The examiner stated that given the presence of pes cavus and hammertoes, plus the probability that his mother may have been affected, an inherent process could not be excluded, which only would provide more evidence against this claim. 

The Veteran underwent an amputation of his third toe on the right foot in January 2012.  In August 2012 the Veteran underwent an amputation of his second toe on the left foot due to underlying osteomyelitis.  The Veteran has worn custom fit shoes for over 25 years.  He uses a cane or a walker for ambulation.

In May 2009 the Veteran was afforded a VA foot examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  After a physical examination, the examiner diagnosed right foot degenerative joint disease, hammertoe and status post-amputation second toe, and left foot pes cavus and hammertoe.  

The examiner opined that the "Veteran's bilateral foot condition is related to treatment in service due to temporary aggravation of the condition due to increased activity associated with service, marching and carrying weight."  The examiner also opined that "the pre-existing condition of pes cavus has been permanently aggravated by prolonged standing with daily work activities that followed service."  The examiner noted that the Veteran "also has a hip condition which in my opinion is more likely to contribute to positioning of the lower extremities to place stress on the feet, and peripheral neuropathy contributing to joint degeneration in the right foot."  Finally the examiner noted that "there is now significant difference between the right and left foot examinations, in service the diagnosis listed is bilateral pes cavus, mild."  

In a July 2011 Board Remand, the Board found that the May 2009 VA examination was inadequate because the finding of "temporary aggravation" confuses the legal issue raised by the claim.  The Board found that a new examination should be conducted to determine the Veteran's foot condition at the time of his induction, and to provide an opinion on whether the pre-existing condition was aggravated during service beyond its natural progression. 

In September 2011 the Veteran was afforded another VA foot examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  Upon physical examination the examiner diagnosed bilateral pes cavus; right foot degenerative joint disease, hammertoe, status post-amputation of the second toe; left foot hammertoe; and osteomyelitis and evidence of inflammation of the right third toe.

The examiner opined that "the arthritis of his right foot is at least as likely as not due to the aggravation of his pre-existing pes cavus, worsening of his preexisting pes cavus in bilateral feet."  The examiner also opined "it is less likely that his bilateral foot condition is secondary to the foot pain he had when he was in service."  The examiner provided the following rationale:

The current osteomyelitis is secondary to the open areas due to the decreased sensation in bilateral feet which is due to heredity sensory and motor polyneuropathy and not due to the foot pain he had when he was in service.  The EMG showing sensorimotor neuropathy in the stocking glove pattern indicate that this is a heredity process and also there is a statement saying that his mother had a similar condition which makes it more likely to be heredity issues and I do not think the temporary aggravation of the pain due to the pes cavus when he was in service led to the decreased sensation and the ulcerations and osteomyelitis currently he is having.  People with heredity sensorimotor polyneuropathy tend to have problems with decreased sensation open areas and osteomyelitis due to the chronic opened wounds in his bilateral feet.  I do not think that his pre-existing condition was aggravated during the active duty beyond its natural progression due to the above reasons.  So I do not think the current diagnoses of osteomyelitis pes cavus bilateral hammertoes currently manifested by the veteran was caused or incurred during his active duty service.  I think it is at least as likely that there is a temporary aggravation of the foot pain due to the preexisting pes cavus, there was a temporary aggravation due to the increasing activity when he was in service but there was no permanent worsening noted due to his service.    

In an August 2012 deferred rating decision the Appeals Management Center (AMC) found that the September 2011 VA examination was inadequate because it provided conflicting medical opinions.  

In October 2012, the Veteran was afforded an independent medical opinion.  The examiner reviewed the claims file and medical records and provided an etiology and nexus opinion.  

The examiner opined that bilateral foot disorder is less likely than not incurred in or caused by his short in-service enlistment.  The examiner also opined that the entry diagnosis of pes planus is incorrectly stated.  The examiner noted that evidence suggests that contracted hammertoes are consistent clinical findings with "a high arched foot construct due to mechanical advantage of the flexor tendons over the extensors."  

The examiner noted that the active duty records state that the pes cavus foot construct was mild and not disqualifying after 6 months enlistment.  "Therefore, the pes cavus foot constructs are less likely than not incurred in or caused by his short in-service enlistment."  

Finally, the examiner opined that the September 2011 statement noting that "his polyneuropathy is hereditary" is incorrect because there is no medical evidence or peer reviewed literature suggesting that stocking and glove neuropathy is hereditary.  The examiner concluded that "therefore, the claimed condition is less likely than not to be proximately due to or the result of his time in service."  

In a March 2013 Board Remand, the Board found that the September 2011 VA examination and October 2012 opinion were inadequate "because they do not use the standard incorporated in the law."  The Board clarified that "the burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition is both preexisting and not aggravated by service."  The Board found that a new VA examination was warranted.

In April 2013, the Veteran was afforded another VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  After a physical examination the examiner diagnosed sensory motor polyneuropathy of the bilateral lower extremities with unknown etiology that has caused significant bilateral foot deformity.

The examiner opined that the Veteran's service in 1962 less likely as not caused or aggravated the Veteran's bilateral polyneuropathy of the lower extremities because there is no evidence that short-term marching in service can cause or aggravate polyneuropathy.  

In a September 2013 Board remand, the Board found that the April 2013 VA examination report and opinion was inadequate because it did not "employ the clear and unmistakable standard in answering a number of questions for those foot disorders deemed preexisting to service."  The Board found that another a clarification opinion from the April 2013 VA examiner was warranted.

In October 2013 the April 2013 VA examiner provided the following clarifying medical opinion and rationale:

As I mentioned before, the veteran has bilateral sensory-motor polyneuropathy of both feet with unknown etiology.  In my opinion the veteran had an unremarkable pes cavus on his entry into the service.  The veteran's service was too short to aggravate his polyneuropathy or pes cavus.  6 month service does not and cannot change the natural progress of sensory-motor polyneuropathy.  This is a disease with gradual progress.  Walking, running or marching in a 6-month period do not change the course of this disease and do not aggravate this disease.  The veteran's sensory-motor polyneuropathy gradually got worse during years.  Gradual worsening of polyneuropathy is part of natural progress of this disease.  In my opinion the veteran's bilateral pes cavus is the symptom of polyneuropathy therefore his real diagnoses as I said before is bilateral lower extremity sensory-motor polyneuropathy.  OA of foot are direct result of his sensory-motor polyneuropathy and not his bilateral pes cavus.  Again, in my opinion the sensory motor polyneuropathy clearly and without any mistake is not caused or aggravated by his service therefore his bilateral pes cavus and OA are clearly not related or aggravated by his service.

First, while the case was before another Veteran's Law Judge (who has retired), the VA would apologize to the Veteran for the delay in the full adjudication of this case, as noted above. 

The Board has carefully considered the above evidence and it finds the October 2013 clarifying medical opinion to be adequate.  The opinion answers the questions posed in the September 2013 Board Remand and it employs the correct legal standard.  Accordingly, the Board finds that the October 2013 medical opinion is the most probative evidence of record.

In this case, the Veteran is not competent to provide testimony regarding whether his pre-existing foot disorder was aggravated by his active duty service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His own statements do not clearly indicate an increase in symptoms during service and the post-service records suggest the problems began well after service (a gap in treatment from 1962 to around 1999, more than 30 years does not support this claim).

While the Veteran might sincerely believe that his foot disorder was aggravated by his active duty service, the issue of whether a foot disorder was aggravated by a six-month period of service falls outside the realm of common knowledge of a lay person.  Id.; Kahana v. Shinseki, 24 Vet. App. 428 (2011).  It is basically a medical determination given the facts of this case. 

There is no evidence to rebut the specific findings of the October 2013 VA opinion that there was no increase in severity during service (the medical evidence cited above that arguably supports this claim were found to be inadequate for the reasons cited above), and even if there were an increase, it was due to the natural progress of the Veteran's disease.  

In any event, while the Board understands that this is a complex case, and has considered carefully the benefit of the doubt doctrine, even if the Board took into consideration the inadequate medical opinions (some of which do not support this claim, and some that do), the Board would still be force to conclude that the best evidence in this case, the most probative, clearly and unmistakably shows that the current problems were not caused or aggravated by the Veteran's military service more than 50 years ago.

Clear and unmistakable evidence shows that this disability was not caused or aggravated by service. 

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, notice was provided by letter dated in March 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).   

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  

The Veteran has also been afforded adequate examinations on the issue of entitlement to service connection for a bilateral foot disorder.  VA provided the Veteran with foot examinations in May 2009, September 2011, October 2012 and April 2013.  In previous Board decisions, the Board found these examination reports and opinions to be inadequate.  As a result, the issue was remanded for further examination.  The VA provided an additional medical opinion regarding the Veteran's foot disorder in October 2013.  As discussed above, the October 2013 medical opinion by the April 2013 examiner was more than adequate.  At the April 2013 examination, the Veteran's history was taken, and a complete examination was conducted.  The examination reports and opinions were given by an experienced physician who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded an adequate examination on the issue on appeal. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Service connection for a bilateral foot disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


